Citation Nr: 1726550	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  03-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from August 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi made in February 2003 and in February 2016.

The issue of entitlement to service connection for an acquired psychiatric disorder was previously before the Court of Appeals for Veteran's Claims (Court) in November 2006 and in November 2010 and before the Board in November 2005, November 2007, January 2010, and December 2014, and the issue was remanded multiple times for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 VA Form 9 perfecting the appeal of the issue of entitlement to TDIU, the Veteran's representative requested a hearing before the Board.  Therefore the issue of entitlement to TDIU must be remanded in order to provide the Veteran with a personal hearing.  Of note, to the extent possible, the Veteran's representative requests that a 3-way hearing be scheduled with the Veteran seated at the Jackson, Mississippi RO, and the representative at the San Diego RO.

Furthermore, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder is inexplicably intertwined with the issue of entitlement to TDIU, and, therefore, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).



Accordingly, the case is REMANDED for the following action:

Arrange to provide the Veteran with a personal hearing before the Board.  To the extent possible, it should be 3-way hearing with the Veteran seated at the Jackson, Mississippi RO, and the representative at the San Diego RO. (The representative's request is available in VBMS: Receipt Date: June 7, 2017; Document Type: Hearing Request; Subject: Hrg Related; Document Title: williams44.pdf).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


